In a petition for rehearing it is suggested, among other matters, that in the quo warranto case, State, ex rel., v. City of Winter Haven, 114 Fla. 199, 154 So.2d 700, the court held that the title to Chapter 11301, Acts of 1925, was misleading and contained nothing to apprise the Legislature or the public that other lands than those included in the old city of Winter Haven and the adjacent former Town of Florence Villa were being included within the boundaries of the City of Winter Haven; and that it therefore appears the Legislature "did not intend to include the excluded lands, nor was the public, including bondholders, misled by the inclusion thereof."
As shown by the body of Chapter 11301, the Legislature did manifest an intent to include in the boundaries of the City of Winter Haven the area in which plaintiff's land *Page 380 
is located; and that legislative intent would be the law, if the Legislature had not violated Section 16, Article III, of the Constitution, by making the title of the Act too restrictive to express the entire subject of the Act. The restrictive title rendered invalid the portion of the body of the Act which is not covered by the subject expressed in the title. Such partial invalidity does not go to the power of the Legislature to include the land in the city, but to the contents of the title as used in expressing the subject of the Act by which the power of the Legislature is exercised.
Section 16, Article III, of the Constitution, does not forbid or limit particular subjects of legislation, as do other organic sections, but commands that "each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title," etc.
In enacting laws every legislative bill has a title which is designed to indicate the subject that is embraced in the proposed law; and the quoted organic command requires the title to briefly express the subject of the pending enactment so that the nature of the subject of the Act may be truly indicated by reading the title. See State, ex rel., v. Green, 36 Fla. 154, 18 So.2d 334.
Chapter 11301, Acts of 1925, in the body of the Act, amends Chapter 11299, Acts of 1925, by adding to the area of the City of Winter Haven under the latter Act, the area of the abolished Town of Florence Villa and other lands not theretofore incorporated. The Act was in its entirety prima facie and presumptively a valid enactment. This status of the statute remained until in quo warranto proceedings a portion of the Act adding lands to the city boundaries was shown aliunde and adjudged to have been illegally included in the statute under its restrictive title. *Page 381 
The body of Chapter 11301, Acts of 1925, amending Chapter 11299, so as to add areas to the city boundaries, contained descriptions of lands designed to be added to the boundaries to the City of Winter Haven under a title which casually considered apparently covered the lands described in Chapter 11301 amending Chapter 1299, as being the area of the city. Evidence aliunde
Chapter 11301 was required to show the title of the Act was too restricted to cover all the lands described in the Act as being the boundaries of the city. This was not merely "color of law" as to the boundaries of the city under the Act, but the Act wasprima facie and presumptively a valid enactment in its entirety, and the city exercised de facto jurisdiction over the res pursuant to Chapter 11301.
In the quo warranto case (State, ex rel., v. City of Winter Haven, 114 Fla. 199, 154 So.2d 700) this court affirmed the judgment of partial ouster after finding upon a showing aliunde
that the title to Chapter 11301 was too restrictive to express the entire subject embraced in the body of the Act. It was not determined whether any of the lands illegally included in the city limits by Chapter 11301 could legally be subject to municipal jurisdiction because of their location or character. Questions as to the exercise of de facto jurisdiction and the consequences thereof, were not determined by this court in that action and the judgment as affirmed is not res adjudicata except as to the adjudged insufficiency of the title of Chapter 11301 to embrace the added area which includes plaintiff's land.
The quo warranto judgment ousted the de jure city from further exercising the asserted de jure jurisdiction over the area including plaintiff's land, under Chapter 11301; but it did not relieve the city of its legal obligations incurred under the statutes; nor destroy legal rights acquired under the law, while the city was exercising de facto jurisdiction *Page 382 
over the land under a prima facie and presumptively valid
inclusion of the stated area in the described boundaries of the city contained in Chapter 11301. See State, ex rel., v. City of Cedar Keys, 122 Fla. 454, 165 So.2d 672; Speer v. Board, 88 Fed. 749, 32 C.C.A. 101; Clapp v. Otie County, 104 Fed. 473, 45 C.C.A. 579.
Validating decrees adjudicate the validity of proposed issues of municipal bonds; but whether lands over which a de jure city exercises de facto jurisdiction when negotiable municipal bonds are issued, are subject to taxation to pay the bonds, is to be determined by appropriate judicial procedure. If the lands were and are of such a nature and so located as to make their taxation for municipal purposes violate property rights secured by organic law, or if under the dominant law the lands are not subject to municipal taxation, that may be duly adjudicated in appropriate proceedings in which questions of the powers of the municipality as well as of waiver of estoppel of the land owners may be presented for determination.
In this case it is held that illegal taxes may be enjoined. Plaintiff seeks to have enjoined the collection of municipal taxes alleged to be illegally assessed against its property, and relies upon a ground which this court holds to be unavailing under the law. This is not a denial of due process of equal protection. If plaintiff has a right to relief that is not waived or barred, it may be litigated.
Under Chapter 11299, Acts of 1925, the city in this case is ade jure, nor merely a de facto, municipality. In the quo warranto proceedings the asserted de jure jurisdiction of the city over certain lands under Chapter 11301, was challenged and the city authorities were ousted from jurisdiction over the particular lands. This did not determine rights and obligations flowing from the exercise by the de jure city of de facto jurisdiction over the lands which *Page 383 
were by a presumably valid enactment included in the city limits, even though such jurisdiction of the city over the lands, was, because of a defect in the title of Chapter 11301, ousted by a judgment in quo warranto, such judgment of ouster having been rendered after the city had issued negotiable bonds for authorized municipal purposes and pledged the taxing power of the city over all the lands in its limits to pay the bonds.
The de facto jurisdiction of the city over the res is not "predicated solely upon validation of the bonds," as shown by the opinion of the court.
The judgment of ouster was affirmed not because the stated area was not a proper subject of legislation in the statute, but because the title of the Act did not indicate that the particular area was in fact included in the boundaries described in the Act.
Plaintiff is not by the decision in this case, denied equal protection or due process of law or deprived of the substantial fruits of the litigation in the quo warranto proceedings in which plaintiff was a corelator, since the quo warranto judgment did not adjudicate the rights and obligations flowing from the exercise of de facto jurisdiction by a de jure municipality. Some of such matters are here being litigated.
The quo warranto judgment was rendered after the bonds of the city were vaildated by judicial decrees and the legal inclusion of the res in the city limits could not be litigated or determined in the validating proceedings which related to the validity of the bonds, and not to whether lands were illegally included in the Act amending the city charter. It does not appear that the record in the validating proceedings showed any invalidity in the inclusion of lands in the city limits or that the bonds were not legally issued. *Page 384 
Between the effective date of Chapter 11301 and the date of the quo warranto judgment ousting the city authorities from jurisdiction over the area adjudged to have been illegally included in the city limits the City of Winter Haven, being a dejure municipality under Chapter 11299, had unquestioned de jure
jurisdiction over all the area described in Chapter 11301, except the separate area which includes plaintiff's land. And until the judgment of ouster, the city also had and exercised actual andprima facie de jure jurisdiction over the latter area predicated upon a presumptively valid statutory inclusion of such area in the boundaries of the city as described in Chapter 11301.
The Legislature had the power, under Section 8, Article VIII, of the Constitution, to include in the city limits all of the lands described in Chapter 11301. But the defective exercise of such power by the Legislature in enacting the statute without complying with the Constitution as to the manner and form of expressing the subject of the law in the title of the enactment, caused a portion of the described area to be illegally included in the city. Yet the city, being a de jure municipality, was presumptively justified in exercising jurisdiction over such area in the manner provided by law. Such exercise of jurisdiction by the de jure city was de facto and presumptively de jure; and the rights and obligations flowing from the exercise of such de facto
jurisdiction were not involved in the quo warranto proceedings, and the judgment therein did not affect any rights or obligations arising from such exercise of de facto jurisdiction. After the quo warranto judgment of partial ouster, the rights lawfully acquired under the pre-existing de facto and prima facie de jure
jurisdiction of the city over the lands in the illegally added area, may be enforced under the doctrine of de facto jurisdiction of municipalities and their correlative rights and obligations. No contract rights *Page 385 
are thereby violated, and the due process of law clause is not violated. The citizens and taxpayers had notice of the exercise by the city of the de facto jurisdiction over the area; and the citizens and taxpayers are bound by the judicial decrees validating the bonds as provided by statute. The commands of the Constitution that all men shall have rights of "acquiring, possessing and protecting property," and that no person shall be deprived of life, liberty or property without due process of law," "nor shall private property be taken without just compensation," should be made effective in proper cases.
A de jure municipality cannot issue negotiable bonds for authorized municipal purposes, by the exercise of de facto
jurisdiction, and refuse to compensate therefor without violating organic law, where the bonds are authorized by statute and are not issued in violation of a command or prohibition of the Constitution affecting the authority to issue the bonds or the terms or purposes thereof.
All parties are bound by the quo warranto judgment; but such judgment did not adjudicate the rights and obligations litigated in this case, which result from the exercise by a de jure
municipality of de facto jurisdiction over lands that were under a presumptively valid statute incorporated in the municipal limits at the time when municipal bonds were issued for authorized municipal purposes, for the payment' of which bonds the taxing power of the city over all the lands in the city was pledged. The particular lands were included in the city limits by statutory enactment when the municipal bonds were issued, validated and used for duly authorized municipal purposes. All of the citizens or taxpayers of the city were by the statute made parties to the bond validating proceedings, and the decrees therein are by the terms of the statute binding on all. *Page 386 
If under Section 8, Article VIII, of the Constitution, a statute embraces in the boundaries of a municipality land that cannot be taxed for municipal purposes without violating some provision or principle of organic law, that matter may be determined in appropriate judicial proceedings, so that "by due course of law" "right and justice shall be administered" by the "courts in this State." Sec. 4, Declaration of Rights. See State,ex rel., v. City of Avon Park, 108 Fla. 641, 149 So.2d 409; State,ex rel., v. Town of Lake Placid, 109 Fla. 419, 147 So.2d 468. Such matters cannot be determined in bond validating proceedings. See West v. Town of Lake Placid, 97 Fla. 127, 120 So.2d 361.
It does not clearly appear that the city is enforcing taxes for operating expenses on lands from which the jurisdiction of the city has been ousted by the quo warranto judgment.
Rehearing denied.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.